Citation Nr: 1456875	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel







INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999 and from October 2001 to November 2002.  He had subsequent periods of active duty for training and inactive duty for training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board sought an expert opinion regarding the diabetes claim, from the Veterans Health Administration (VHA).  Such opinion was received from VHA in March 2014.  In May 2014, the Veteran submitted additional evidence.  He indicated that he did not waive AOJ consideration of the evidence in the first instance so the Board remanded the matter for AOJ consideration.  The AOJ considered that evidence in an October 2014 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

The Veteran's diabetes mellitus type II did not have onset during his active service, was not caused by his active service, did not manifest to a compensable degree within one year of separation from active service, and was not aggravated by his inactive or active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Board first states the applicable law, then lists the Veteran's contentions and arguments, and then applies the law to the relevant facts of this case.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The in-service and nexus elements may be presumed if the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In his June 2009 claim, the Veteran indicated that his diabetes began in 2004 and that he was treated at the Navy Medical Clinic in Millington, Tennessee from that time.  In his September 2009 notice of disagreement, the Veteran stated that diabetes was diagnosed at the VA medical center (VAMC) and that there were relevant blood sugars in his service treatment records.  

In a July 2009 statement, the Veteran stated as follows:  

Throughout my 11 years of active duty and 9 years of Reserve duty, I have consumed many starch products, sweet products, & fried food products from the Navy which I believe contributed greatly to me being diagnosed as a diabetic.  

In his July 2010 VA Form 9, the Veteran referred to his active duty in 1999 and diabetes and stated that his separation medical examination in 1999 showed reported problems.  It is unclear from this last statement whether he is referring to a spine disability for which he has claimed service connection or to his diabetes.  

In a letter received in October 2009, the Veteran stated that he was diagnosed with diabetes in 2004. He stated that his diabetes was controlled with diet and medication from 2004 to 2008 but that it was made worse by stress from his unit commanding officer and chiefs during Reserve inactive duty for training (drill weekends) from 2008 to 2010.  He explained that he informed his unit commanding officer of what he perceived as a noncommissioned officer's (NCO's) alcohol abuse, was subject to retaliation, the military obtained evidence from his physician of his diabetes, he was forced to retire in 2010, and the stress from this caused his diabetes to worsen during his drill weekends from 2008 to 2010.  

July 1994 service treatment records document that the Veteran was referred from dental for clearance for an irregular heartbeat.  At that time he reported that he had episodes of lightheadedness 5 years earlier and was diagnosed with an iron deficiency.  Assessment was probable heart murmur.  In a September 1994 periodic report of medical history, the Veteran indicated that he had experienced dizziness or fainting spells.  A note on that form indicates that he had a dizzy feeling 1 - 1 1/2 years earlier.  

The September 1999 report of medical examination for separation purpose contains no mention of diabetes.  It includes a laboratory finding of 56 mg/dl for glucose along with other findings.  In a September 1999 report of medical history, the Veteran reported that he either then had or previously had weakness and dizziness.  A note on that form states that this was due to syncope / dehydration.  

VA treatment records from May 2001 document that the Veteran was seen for dizziness and nausea that occurred while eating chicken, mashed potatoes, and a vegetable.  He was positive for abdominal gas and chest pain.  The May 17, 2001 note includes that the physician considered the Veteran's fluid intake and urination frequency and that the Veteran had been hyperglycemic once after eating (at 150mg/dl blood sugar) and on the date of the note (at 137 mg/dl blood sugar).  He was assessed with a cardiac arrhythmia.  There is no mention of diabetes.  

Neither service nor VA treatment records document that the Veteran had diabetes prior to December 2004.  Although there are earlier blood test results with glucose readings with an "H" next to them, there are also glucose readings with "L" next to them, and with neither "L" nor "H" next to them.  These are laboratory findings only.  

The findings were in the possession of medical professionals so it is reasonable to assume that if there was a medical indication of possible diabetes there would have been mention of such in the records.  Similarly, he had reported dizziness and fainting during service and to VA treatment providers.  He had neurology and/or cardiology work-ups for these symptoms conditions during his periods of active service and within one year after separation from those periods.  His symptoms of weakness and fainting or lightheadedness were attributed to causes other than diabetes.  These facts are medical evidence against his claim because they are medical evidence that his symptoms were due to a cause other than diabetes.  

The earliest mention of diabetes found in military treatment records is his self report in a February 2006 Physical Activity Risk Factor Questionnaire.  The service, private, and VA treatment records therefore tend to show that he did not have diabetes during service or within one year of separation from a period of active service.  This is because the medical professionals had the information about his blood sugars before them but did not indicate that diabetes was even suspected.  In short, these records tend to show that his diabetes did not manifest until approximately December 2004.  The records are evidence against his claim.  

VA afforded the Veteran a relevant examination in February 2013.  The examiner indicated that the Veteran had diabetes mellitus type II diagnosed in December 2004 by random plasma glucose with classic symptoms of hyperglycemia.  In a remarks section, the examiner stated that the Veteran had symptoms of dizziness, polydipsia, and polyuria during service and that although these are concerning for diabetes mellitus they are nonspecific.  

The examiner stated that the blood glucose of 56 mg/dl (at separation from the first period of active service) speaks to naturally well controlled blood glucose levels.

The examiner concluded with the statement "[a]s such it is less likely than not that this veteran's diabetes was not incurred in-service."  

In January 2014, the Board requested a medical opinion from a VHA physician.  In that request, the Board explained that the February 2013 opinion was confusing.  First, the February 2013 examiner used a double negative in the opinion statement (it appears by accident).  Second, the examiner stated that the in-service symptoms were concerning but never explained the significance of the symptoms.  

The VHA opinion was provided by a VA physician in the Division of Endocrinology, Diabetes, and Metabolism.  The physician addressed the Veteran's contention that his eating habits during service led to his diabetes.  He explained that the record did not provide specific enough information regarding his daily diet during service but that if his diet was high calorie, high fat, and sugary, there may be some contribution to weight gain and later development of diabetes.  

The Board finds that the relationship here is too speculative to satisfy the nexus element based on the diet the Veteran may have had during active service.  First, there is no evidence of what he ate on a daily basis and any recollection of such diet would be of little value given the effect of considerable passage of time on his memory.  His report was merely that he consumed "many" such products.  Second, the physician's statement is in terms of speculation, i.e., that diet "may" have had "some" contribution to weight gain and later diabetes.  

The physician also noted the 56 mg/dl blood sugar value at the time of separation from service but stated that the significance of this low value at that time is not clear.  Importantly, the physician explained that his blood sugar is not indicative of diabetes mellitus or pre diabetes mellitus and that this was only one point test.  

The physician summed up this aspect of his opinion by stated that it was less likely that his diabetes started to develop during service.  

As to whether symptoms complained of during service indicate the start of diabetes mellitus, the physician listed the possible symptoms of diabetes mellitus.  These, the physician listed as increased thirst and urination which, in turn, may lead to intravascular volume which may lead to symptoms which can include lightheadedness and postural instability.  He then stated as follows:  "That being said, blood sugars typically have to be quite elevated for a prolonged period of time for these symptoms to develop.  The VHA physician stated that his blood sugar of 56 mg/dl at separation from service, although just one test, was not consistent with diabetes mellitus or a blood sugar consistent with having diabetic symptoms. 

He also addressed the above normal blood sugars of 135 mg/dl and 151 mg/dl from May 2001.  He explained that these were in line with impaired glucose tolerance which can also be classified as pre-diabetes.  However, he explained that these were merely a couple of tests so he could not say that the Veteran had diabetes at that time but that the information suggests only pre-diabetes.   

The Board affords this opinion considerable probative weight because it is well reasoned.  It tends to show that the Veteran did not have symptoms of diabetes during service and that, at most, he had pre-diabetes during service.  In other words, it is evidence that he did not have the claimed disease during service.  Pre-diabetes is not diabetes - as indicated by the physician's opinion.  The physician's opinion also tends to show that the Veteran's active service did not cause the diabetes that he had several years after separation from active service.  This March 2014 VHA opinion is evidence against the claim.  

In a letter dated in May 2014, "K.A.L.," M.D., a physician, stated that the Veteran had been a patient at a Diabetes and Endocrinology Center for the last 4 years and was being treated for diabetes.  Dr. K.A.L. stated that at the time of the Veteran's discharge from service he had been experiencing fatigue and dizziness.  Dr. K.A.L. noted that the Veteran's records shows that he had certain blood glucose levels at that time and in May of 2001.  Dr. K.A.L. stated as follows:

At the time of his discharge from the service, he had been experiencing fatigue and dizziness.  Upon review of his records, his examination during that time had yielded blood glucose level of 56 mg/dl as well as 155 and 151 mg/dl in May of 2001.

The patients with pre-diabetes/impaired glucose tolerance can experience fluctuating blood glucose levels, outside of the normal range and possibly have low blood glucose due to exaggerated glycemic response, and reactive hypoglycemia.  Over time prediabetes and impaired glucose tolerance progresses to onset of diabetes.

At the time of above evaluation, he was not advised of his abnormal glucose tolerance test, hence evaluation was incomplete and inadequate.  Based on the natural history of progression of disease, [the Veteran] more than likely had impaired glucose tolerance at the time of his discharge from the service and that eventually progressed to type-II diabetes.  It is my opinion that [the Veteran] should have been evaluated thoroughly at that time with the glucose tolerance test and his glycemic status should have been stratified, so as to recommend proper dietary intervention as well as lifestyle changes.  

This letter is evidence against a finding that the Veteran had diabetes during service.  It is evidence of no more than he had different glucose laboratory test results that the physician has characterized as pre-diabetes or impaired glucose levels, neither of which are diseases or injuries.  Also significant is that the opinion even as to pre-diabetes is speculative and of little probative value as to whether he had pre-diabetes.  Finally, even if (we assume, for the purpose of this decision) the Veteran was not advised of his laboratory results, such lack of information could not have "caused" his diabetes.  

The Board has considered the Veteran's statements regarding what he ate during service but affords his statements very little probative value as to whether that diet caused his diabetes.  The Board finds the VAH opinion more probative in this regard.  This is because the VAH opinion is better reasoned than the Veteran's conclusory statement that he believes his in-service use of sweets and starches caused his diabetes.  Similarly, the Board finds the VAH opinion more probative than the Veteran's statements as to the meaning of blood sugar values during service and after his first period of service. 

The Board has also considered his statements regarding aggravation of his diabetes due to stress while engaged in weekend drills during Reserve duty from 2008 to 2010.  These statements are not competent evidence.  Whether stress on weekend drills results in a permanent worsening of the underlying diabetes is a complex question.  It is not observable by one's five senses and even if the diabetes worsened during this two year period what caused the worsening is not observable by the five senses.  

Independent of the above, it is noted that the governing statutes require aggravation of a disease or injury during active service.  The term "active service" includes active duty, any period of active duty for training in the Reserves during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101((24)(A-C).  

Here, the Veteran is contending that his diabetes was worsened by periods of inactive duty for training but his disability is not an injury, a myocardial infarction, cardiac arrest, or cerebrovascular accident.  Thus, his periods of inactive duty for training are not active service and even if there was a worsening of his diabetes because of those periods it would not be during a period or periods of active service and additional disability compensation would not be available.  

The service treatment records and the VHA opinion are the most probative evidence of record as to whether the Veteran had diabetes during service or at any time prior to his diagnosis in 2004.  The preponderance of evidence is against a finding that his diabetes had onset during service, was caused by his service, manifested to a compensable degree within 1 year of any period of active service, or was aggravated during any Reserve duty.  

Simply stated, the best evidence in this case provides highly probative evidence against this claim. 

For these reasons, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in July 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided an adequate examination in February 2013 and obtained an adequate medical opinion in March 2014.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


